UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2515


MAUREEN HILL,

                 Plaintiff – Appellant,

           v.

CHUCK HAGEL, Hon. in his official capacity as Secretary,
U.S. Department of Defense,

                 Defendant – Appellee,

           and

MIKE MULLEN, Chairman of the Joint Chiefs;              MARTIN   E.
DEMPSEY, GENERAL – Chairman of the Joint Chiefs,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-00350-LO-JFA)


Argued:   January 28, 2014                   Decided:   March 21, 2014


Before TRAXLER, Chief Judge, and MOTZ and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Richard Talbot Seymour, LAW OFFICES OF RICHARD T.
SEYMOUR,  PLLC,  Washington,  D.C.,  for  Appellant.    David
Moskowitz, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.  ON BRIEF: Gary M. Gilbert, Kevin Lee
Owen, Ari M. Wilkenfeld, LAW OFFICES OF GARY M. GILBERT &
ASSOCIATES, PC, Silver Spring, Maryland; John J. Rigby, MCINROY
& RIGBY, LLP, Arlington, Virginia, for Appellant.      Neil H.
MacBride, United States Attorney, Bernard G. Kim, Assistant
United States Attorney, R. Joseph Sher, Deputy Chief, Civil
Division, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Maureen     Hill      appeals      a    district       court       order    granting

judgment against her in her employment discrimination action.

Finding no error, we affirm.

                                               I.

        Hill,     who    is    an     African-American           woman,     was     hired       in

January    2005     by    the   Defense        Department        Joint     Staff    to     be   a

Supervisory Technical Information Specialist in its Information

Management       Division.          Hill’s     time     with     the      Joint    Staff    was

contentious, and she filed and litigated four separate Equal

Employment       Opportunity        (“EEO”)        complaints       beginning       in   2005,

giving    rise     to    four   EEO      reports      of    investigation.           She    was

terminated in August 2007.

     Hill       appealed        her      termination        to      the     Merit     Systems

Protection Board (“MSPB”).                An administrative law judge (“ALJ”)

upheld the termination, and the MSPB subsequently issued a final

order    affirming       the    ALJ’s     decision.          Hill    then    appealed       the

MSPB’s     final        order       to   the        Equal    Employment           Opportunity

Commission, which affirmed the MSPB’s decision and upheld Hill’s

termination.

     Hill       subsequently        filed      suit    in    federal       district      court

challenging the MSPB’s decision as arbitrary, capricious, and

unsupported by substantial evidence and asserting a claim of a

hostile work environment based on race and gender as well as

                                               3
claims      of    race      and     gender         discrimination         and    retaliation.

Hill’s claims concern many actions allegedly taken against her

during      her       employment,            including,        among       others,       unfair

evaluations; issuance of a performance improvement plan; removal

of    her   supervisory           duties;         proposed    and     actual     suspensions;

leave restrictions; determinations that she was absent without

leave;      revocation            of        her     security        clearance;      and      her

termination.

       The government moved to dismiss, for lack of subject-matter

jurisdiction, Hill’s retaliation claim to the extent that it

concerned the revocation of her security clearance.                               See Fed. R.

Civ. P. 12(b)(1).           The government also moved for judgment on the

pleadings        on   her   hostile          work       environment      claim   and    another

portion of her retaliation claim.                          See Fed. R. Civ. P. 12(c).

And, the government moved for summary judgment on the entire

action.     See Fed. R. Civ. P. 56.

       The district court ruled in the government’s favor on all

claims.      The district court dismissed for lack of subject-matter

jurisdiction          Hill’s       retaliation             claim    to     the    extent     it

challenged the revocation of her security clearance.                                The court

also    granted       judgment         on    the    pleadings       against      Hill   on   her

hostile-work-environment claim.                         Additionally, the court granted

summary judgment against Hill on her discrimination claims and

the    remaining       portion         of    her    retaliation       claim.       The    court

                                                    4
specifically      ruled    that      Hill’s      challenges    to    her   termination

were time-barred and that Hill had failed to demonstrate that

she was entitled to equitable tolling.                   As for the other race-

and   gender-based        discrimination          claims,     the    district        court

concluded that Hill failed to create a genuine factual issue

concerning whether there was any causal nexus between her race

or gender and any of the complained-of actions.                       And concerning

Hill’s    retaliation      claim,      the    district      court    concluded       as   a

matter of law that with regard to each complained-of action,

either Hill failed to exhaust her administrative remedies, the

actions    were    not     materially        adverse,    the    actions       were    not

causally    related       to   the    alleged       protected       conduct,    or    the

actions were supported by legitimate reasons.

                                         II.

      Having   reviewed        the    parties’       submissions,       the    district

court’s memorandum opinion, and the applicable law, and having

considered the parties’ oral arguments, we find no error and

conclude that the district court properly disposed of all of

Hill’s claims.

                                                                               AFFIRMED




                                             5